
	

115 HR 625 : Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 625
		IN THE SENATE OF THE UNITED STATES
		June 21, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide for joint reports by relevant Federal agencies to Congress regarding incidents of
			 terrorism, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2017 or the REPORT Act. 2.Duty to report (a)Duty imposedWhenever an act of terrorism occurs in the United States, it shall be the duty of the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, and, as appropriate, the head of the National Counterterrorism Center, to submit, within 1 year of the completion of the investigation concerning such act by the primary Government agency conducting such investigation, an unclassified report (which may be accompanied by a classified annex) to Congress concerning such act.
 (b)Content of reportsA report under this section shall— (1)include a statement of the facts of the act of terrorism referred to in subsection (a), as known at the time of the report;
 (2)identify any gaps in national security that could be addressed to prevent future acts of terrorism; and
 (3)any recommendations for additional measures that could be taken to improve homeland security, including potential changes in law enforcement practices or changes in law, with particular attention to changes that could help prevent future acts of terrorism.
 (c)ExceptionThe duty established under subsection (a) shall not apply in instances in which the Secretary of Homeland Security, the Attorney General, the Director of the Federal Bureau of Investigation, or the head of the National Counterterrorism Center determines that the information required to be reported could jeopardize an ongoing investigation or prosecution. In such instances, the Secretary shall notify Congress of such prior to the first anniversary of the completion of the investigation described in such subsection.
 (d)DefinitionIn this section, the term act of terrorism has the meaning given such term in section 3077 of title 18, United States Code.  Passed the House of Representatives June 20, 2017.Karen L. Haas,Clerk. 